Case: 09-60187 Document: 00511292936 Page: 1 Date Filed: 11/15/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 15, 2010
                                     No. 09-60187
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DOUGLAS DURRETT, also known as “Fresh”,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                      for the Northern District of Mississippi
                              USDC No. 2:05-CR-101-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Douglas Durrett pleaded guilty to distribution of cocaine base (crack
cocaine) and distribution of marijuana, in violation of 21 U.S.C. § 841(a),
(b)(1)(A), (b)(1)(B), and (b)(1)(D). The district court sentenced Durrett to 135
months in prison and a five-year term of supervised release for distribution of
crack cocaine and 60 months in prison and a three-year term of supervised
release for distribution of marijuana, to be served concurrently. Durrett filed a
motion to modify his sentence pursuant to 18 U.S.C. § 3582 based on the United

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-60187 Document: 00511292936 Page: 2 Date Filed: 11/15/2010

                                  No. 09-60187

States Sentencing Commission’s retroactive amendment to the base offense
levels for crack cocaine offenses. The district court granted the motion and
reduced his sentence to the statutory mandatory minimum sentence of 120
months.
      Durrett argues that the limit of his sentence reduction to the 10-year
mandatory minimum sentence violates the Eighth Amendment guarantee
against   cruel   and   unusual    punishment    because   the   sentence    was
disproportionate to his offense.    Specifically, he asserts that his sentence
reduction was objectively unreasonable because of the disparity in treatment
between crack cocaine offenders and powder cocaine offenders.
      The district court did not plainly err in sentencing Durrett to the
mandatory minimum penalty. This court has previously rejected an Eighth
Amendment challenge to the disparity between the penalties for trafficking in
powder cocaine and crack cocaine. See Puckett v. United States, 129 S. Ct. 1423,
1428-29 (2009); United States v. Fisher, 22 F.3d 574, 579 (5th Cir. 1994).
      Durrett also argues that the 10-year mandatory minimum sentence
imposed violates the due process guarantee of the Fifth Amendment.           He
contends that his sentence was arbitrarily imposed and points to the
disproportionate sentences between crack cocaine and powder cocaine offenses
to support his argument. The district court did not plainly err in sentencing
Durrett to the mandatory minimum penalty because this court has rejected
claims that the sentencing disparity between powder cocaine and crack cocaine
violates the Due Process Clause. See Puckett, 129 S. Ct. at 1429; United States
v. Wilson, 77 F.3d 105, 112 (5th Cir. 1996). Accordingly, the district court’s
judgment is AFFIRMED.




                                       2